Citation Nr: 1526221	
Decision Date: 06/19/15    Archive Date: 06/26/15	

DOCKET NO.  13-27 588	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina



THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for scoliosis of the lumbosacral spine, to include dorsal strain.

2.  Entitlement to an initial compensable evaluation for right hip strain.

3.  Entitlement to an initial compensable evaluation for left hip strain.

4.  Entitlement to an initial compensable evaluation for left knee strain.



ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel




INTRODUCTION

The Veteran served on active duty from October 1999 to August 2005.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a May 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

For reasons which will become apparent, this appeal is being REMANDED to the Agency of Original Jurisdiction (AOJ) for additional development.  VA will notify you if further action is required on your part.


REMAND

A review of the record in this case raises some question as to the current severity of the Veteran's service-connected scoliosis of the lumbosacral spine (to include dorsal strain), as well as her right and left hip strain, and left knee strain.

In that regard, based on the evidence of record, it would appear that the Veteran most recently received outpatient treatment at a VA medical facility in April 2011, at this point, slightly more than four years ago.  Moreover, the most recent VA compensation and pension examination conducted for the purpose of determining the severity of the disabilities at issue was, apparently, conducted in June 2011, approximately four years ago.

Significantly, in a Notice of Disagreement dated in January 2012, the Veteran indicated that the 20 percent evaluation assigned for her service-connected back disability failed to take into account functional loss due to pain on movement, or the effect of medication prescribed for treatment of that disability.  In addition, the Veteran indicated that she had received treatment for her back disability at the Raleigh/Durham VA Medical Center in North Carolina.

The Board observes that, in a subsequent Notice of Disagreement dated in June 2012, the Veteran once again indicated the 20 percent evaluation in effect for her service-connected back disability, as well as the noncompensable evaluations in effect for her service-connected left knee and bilateral hip disabilities, failed to take into account functional loss due to pain on movement.  Nor, according to the Veteran, did the ratings in question take into account the effect of treating medication (including Oxycodone), the use of a TENS unit, repeated injections, or the use of a back brace.

Based on the aforementioned, and the Veteran's continuing complaints of symptomatology attributable to the disabilities in question, the Board is of the opinion that an additional, more contemporaneous examination would be appropriate prior to a final adjudication of the Veteran's claims for increase.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); see also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).

Accordingly, the case is REMANDED to the AOJ for the following actions:

1.  Any pertinent VA or other inpatient or outpatient treatment records, subsequent to April 2011, the date of the most recent treatment records on file, should be obtained and incorporated in the claims folder.  The Veteran should be requested to sign the necessary authorization for release of any private medical records to the VA.  All attempts to procure such records should be documented in the file.  If the AOJ cannot obtain records identified by the Veteran, a notation to that effect should be included in the claims file.  In addition, the Veteran should be informed of any such problem.

2.  The Veteran should then be afforded an additional VA orthopedic examination in order to more accurately determine the current severity of her service-connected scoliosis of the lumbosacral spine (to include dorsal strain), right and left hip strain, and left knee strain.  The Veteran is hereby notified that it is her responsibility to report for the examination, and to cooperate in the development of her claims.  The Veteran is further advised that the consequences for failure to report for a VA examination without good cause may include denial of her claims.  38 C.F.R. §§ 3.158, 3.655 (2014).  In the event that the Veteran does not report for the aforementioned examination, documentation should be obtained which shows that notice scheduling the examination was sent to her last known address. It should also be indicated whether any notice sent was returned as undeliverable.

Following completion of the examination, the examiner should provide a detailed review of the Veteran's pertinent medical history and current complaints, as well as the nature and extent of her service-connected scoliosis of the lumbosacral spine (to include dorsal strain), right and left hip strain, and left knee strain.  In particular, the examiner should specifically comment regarding any and all limitation of motion (including additional limitation of motion following repetitive use resulting from pain, weakness, fatigue, a lack of endurance, and/or incoordination), as well as, in the case of service-connected scoliosis of the lumbosacral spine, the presence (or absence) of incapacitating episodes.  The examiner should also discuss factors associated with disability, such as objective indications of pain on pressure or manipulation.  Finally, the examiner should inquire as to whether the Veteran experiences flare-ups associated with her service-connected disabilities.  To the extent possible, any additional functional loss or limitation of motion attributable to such flare-ups should be described.

A complete rationale must be provided for any opinion offered, and all information and opinions, once obtained, must be made a part of the Veteran's claims folder.  In addition, the examiner must specify in his report that the claims file, as well as the Veteran's Virtual VA and Veterans Benefits Management System electronic records, have been reviewed, as appropriate.

3.  The AOJ should then review the aforementioned report to ensure that it is in complete compliance with this REMAND, and that the examiner has documented his consideration of all records contained in Virtual VA and the Veterans Benefits Management System, as appropriate.  If the report is deficient in any manner, the AOJ must implement corrective procedures.

4.  The AOJ should then readjudicate the Veteran's claims for increased evaluations for service-connected scoliosis of the lumbosacral spine (to include dorsal strain), right and left hip strain, and left knee strain.  Should the benefits sought on appeal remain denied, the Veteran should be provided with a Supplemental Statement of the Case (SSOC) which contains notice of all relevant action taken on the claims for benefits since the issuance of a Statement of the Case (SOC) in July 2013.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome in this case.  The Veteran need take no action unless otherwise notified.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


	                  _________________________________________________
	MICHAEL D. LYON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).





